DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim 1-9, 15, 17, 19, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2012/0250616 (Hu, et al) in view of United States Patent Application Publication 2016/0295541(Jaiawal, et al).
Hu, et al discloses a method for wireless communication at a user equipment (UE) (figure 3A, #UE) with multi-subscription with transmitting a multi-subscription coordination capability to a network (Figure 7, #701, paragraphs 289-291, 300, 313-314, etc.).  Establishing a link for a first subscription with the network based at least in part on the multi-subscription coordination capability (#703, paragraphs 244 and 295).  Hu, et al does not disclose the use of establishing a second subscription with the network using the link based at least in part on the multi-subscription coordination capability, the first subscription being associated with the second subscription at user equipment and the first subscription and the second subscription being associated with a same serving cell of the network.  

    PNG
    media_image1.png
    461
    702
    media_image1.png
    Greyscale

Jaiawal, et al teaches the use of establishing a second subscription with the network using the link based at least in part on the multi-subscription coordination capability (figure 7, paragraphs 121-125), the first subscription being associated with the second subscription at user equipment (paragraphs 7, 10-12, 24-27) and the first subscription and the second subscription being associated with a same serving cell of the network (paragraphs 6, 56, 77, et al) for the purpose of efficient cell acquisition for two or more subscriptions provided to a user equipment (UE).  

    PNG
    media_image2.png
    426
    750
    media_image2.png
    Greyscale

Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of use of establishing a second subscription with the network using the link based at least in part on the multi-subscription coordination capability, the first subscription being associated with the second subscription at user equipment and the first subscription and the second subscription being associated with a same serving cell of the network for the purpose of efficient cell acquisition for two or more subscriptions provided to a user equipment (UE), as taught by Jaiawal, et al, in the  method and Hu, et al in order for the information obtained during the first acquisition process relating to the serving cell may be used in the second acquisition process, where the same serving cell may be linked to the UE by both the first acquisition process and the second acquisition process.

    PNG
    media_image3.png
    483
    428
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    574
    415
    media_image4.png
    Greyscale



Regarding claims 2-9, 19, 28, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 

(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps").  It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use or not the use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961).  These dependent claims state no further steps, just structure of data and does not affect the method in a manipulative sense.  For claim 28, this claim does not claim any further structure or functions of the apparatus but the details of the subscriptions.
Regarding claim 15, the subscription information mentioned in Hu, et al is associated with a single operator of the user equipment.  This claim is in alternative form.
Hu, et al.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 10, 21, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2012/0250616 (Hu, et al) in view of United States Patent Application Publication 2016/0295541(Jaiawal, et al) and in view of United States Patent Application Publication 2016/0073404 (VUTUKURI, et al).  
Hu, et al in view of Jaiawal, et al disclose all subject matter, note the above paragraphs, except for transmitting and receiving a radio resource control (RRC) message comprising a physical layer sharing capability as part of the multi-subscription coordination capability to the network and the UE.  
VUTUKURI, et al teaches the use of transmitting and receiving a radio resource control (RRC) message comprising a physical layer sharing capability as part of the multi-subscription coordination capability to the network and the UE for the purpose of achieving a tighter integration between 802.11 and LTE below the PDCP or the RLC layer of LTE, note Abstract, paragraphs 23, 37, 38, 65.  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of transmitting and receiving a radio resource control (RRC) message comprising a physical layer sharing capability as part of the multi-subscription coordination capability to the network and the UE for the purpose of achieving a tighter integration between 802.11 and LTE below the PDCP or the RLC layer of LTE, as taught by VUTUKURI, et al, in the method for wireless communication of Hu, et al in view of Jaiawal, et al for the purpose of determine that a wireless portable electronic device currently being serviced via licensed wireless spectrum should also be served via unlicensed wireless spectrum and then transmitting a Radio Resource Control (RRC) message to 
Regarding claim 27, note paragraph 470, in Hu, et al.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).



Claims 11-14, 16, 18, 20, 22-26 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 15, 17, 19, 27 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

After Final Consideration Pilot 2.0. Using information gathered from the After Final Consideration Pilot (AFCP), as well as input from stakeholders and examiners obtained through the RCE outreach initiative, the USPTO launched the After Final Consideration Pilot 2.0 (AFCP 2.0) on May 19, 2013. Designed to be more efficient and effective than the AFCP, AFCP 2.0 is part of the USPTO’s on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Like AFCP, AFCP 2.0 authorizes additional time for To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. As was the case with the AFCP, examiners will continue to use their professional judgment to decide whether the response can be fully considered under AFCP 2.0.  This will include determining whether any additional search is required and can be 

If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the .

If applicants request an interview after this final rejection, prior to the interview, the intended purpose and content of the interview should be presented briefly, in writing. Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search will be denied.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645